DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Status of the Claims
In the amendment filed 01/05/2021 the following occurred: Claim 1 was amended; and Claim 2 was canceled. Claims 1, 4, and 5 are presented for examination.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya et al., European Patent Application Number 2040081, (hereinafter, “Wakamiya”), in view of Ikeda et al., U.S. Patent Application Publication 2012/0237400, (hereinafter, “Ikeda”).

Regarding claim 1: 
       Wakamiya discloses: 
a measuring part for performing measurement for specimen analysis; a display part; and a control part; See, Wakamiya, Paragraphs [0009] and [0012], and FIGS. 1 and 3: 

Wakamiya teaches (“An immunity analyzer 1 is mainly composed,…as shown in FIG. 1, of a measurement unit (measurement section) 2 consisting of a plurality of mechanisms (components); and a control apparatus 400 (See, FIG. 3) that is a data processing unit electrically connected to this measurement unit 2 (Paragraph [0009], and FIGS. 1 and 3). As shown in FIG. 1, [t]he control apparatus 400…includes: a controller 400a, a display section 400b (Paragraph [0012])).

the control part controls the measuring part and analyzes measurement data from the measuring part; See, Wakamiya, Paragraph [0012]: 

Wakamiya teaches (The control apparatus 400 includes: a controller 400a; a display section 400b; and an input section (input means) 400c...The controller 400a has a function to control the operations of the respective mechanisms in the measurement unit 2 and to analyze the optical information for the sample obtained by the measurement unit 2 (Paragraph [0012]).

displays on the display part an alarm display region displaying an alarm of a failure occurred in the measuring part, and a recovery operation display region displaying a recovery operation to cancel the alarm displayed in the alarm display region; See, Wakamiya, Paragraphs [0012], [0071], [0072],  [0078]; FIGS. 7 and 8: 

Wakamiya teaches the display section 400b is used to display the information for the analysis result obtained by the controller 400a or to display an error window (measurement section help window) 210 (Paragraph [0012]). FIG. 6, with reference to FIGS. 7 and 8,…the error recovery icon 220…on the apparatus status display area 202… displayed on the display section 400b is information regarding the method of recovering the error and an operation that should be performed by a user in order to recover the error (Paragraph [0071]. [t]he error recovery icon 220 is displayed in the apparatus status display area 202…the measurement section help window 210, as shown in FIG. 7, is displayed on the main window 201 (Step S413). For example, see, FIG. 7 Action: Measurement result of current measurement has low reliability (*flag).  Alarm sound is generated together with the display of the measurement section help window 210 (Paragraph, [0072]. FIG. 7 depicts [a]t the upper side of this measurement section help window 210, an error list (error title display area) 210a is provided [and] [a]t the lower side of the measurement section help window 210, an action display area (recovery operation display area) 210c…displays an action message corresponding to the error title selected in the error list 210a (Paragraph [0073]. FIGS. 7 and 8, the user can read the error title and the action displayed in the measurement section help window 210 to perform an operation based on the procedure displayed in the action message…the user can, 210d to stop the alarm sound (Paragraph [0076]; FIGS. 7 – 8). 

when multiple alarms have occurred, displays multiple recovery operations to cancel them in the order of from higher priority to lower priority; See, Wakamiya, Paragraph [0073], [0090]; and FIGS. 6 – 9: 

Wakamiya teaches, as shown in FIG. 7, the measurement section help window 210, [depicting] an error list (error title display area) 210a ...displays one or a plurality of detected error tittle(s)…the error list 210a displays seven error titles listed in the up – and down – direction. This error list 210a displays error titles in the order or priority [higher to lower priority]. At the right side of the error list 210a, a button 210 for scrolling the error titles is provided…at the measurement section help window 210, an action display area (recovery operation display area) 210c is provided…which displays an action message [recovery operation] corresponding to the error title selected in the error list 210a (Paragraph [0073]; FIGS. 6 – 8). [T]he measurement section help window 210 [includes] the action display area (recovery operation display area) 210c [which] displays an action message corresponding to the error title selected in the error list 210a (Paragraph [0073]). The user can read the error title and the action message displayed in the measurement section help window 210 to perform the operation based on the procedure displayed in the action message, thereby, recovering the error. (Paragraph [0076]). When the controller 400a determines that the operation is performed (Yes), the processing proceeds to Step S422…which allows the controller 400a to delete the title of the recovered error from the error list 210a of the 210. (Paragraph [0090]). As shown in FIG. 6, Step S412, the controller 400a displays the apparatus status display area 202…When there is the error recovery icon 220 corresponding to the error, the error recovery icon 220 is displayed in the apparatus status display area 202…the measurement section help window 210, as shown in FIG. 7, is displayed on the main window 201 Step 413.  Alarm sound is generated together with the display of the measurement section help window 210 (Paragraph [0072]; FIG. 6.]). The user can, also, select an alarm reset button 210d to stop the alarm sound (Paragraph [0076]; FIGS. 7 and 8). 
It would be obvious to a person of ordinary skill in the art at the time the invention was field that the alarms would be cancelled in the order of priority from higher priority to lower priority because the multiple alarms are generated together with the display of the error list which displays an action message [recovery operation] corresponding to the error title selected in the error list 210a where this error list 210a displays error titles in the order or priority from higher to lower priority (Paragraph [0073]; FIGS. 7 – 9).

performs a revision to subtract a duplicate operation from the multiple recovery operations, and See, Wakamiya, Paragraph [0090]; FIG. 7: 

Wakamiya teaches ([T]he measurement section help window 210, [depicting] an error list (error title display area) 210a ...displays one or a plurality of detected error tittle(s)… an action display area (recovery operation display area) 210c is provided…which displays an action message [recovery operation] corresponding to the error title selected in the error list 210a (Paragraph [0073]; FIGS. 6 – 8 )…In FIG. 11, in the case of No. 13, the measurement can be 204 and thus both of the “rack reset icon” 220a and the “measurement start button 204 are displayed [for the same recovery operation], (Paragraph [0095], the controller 400a in Step S421 determines whether an operation (processing) required for the error recovery is performed or not. When the controller 400a determines that the operation is performed (Yes), the processing proceeds to Step S422…Step S422 allows the controller 400a to delete [subtract] the title of the recovered error from the error list 210a of the measurement section help window 210…to prevent the corresponding error recovery icon 220 from being displayed and the processing returns to Step S414 (Paragraph [0090]; FIG. 11). 
It would be obvious to a person of ordinary skill in the art at the time the invention was filed to delete at least one recovery operation of the same recovery operation of the recovery operations after the recovery operation is completed so that a duplicate recovery operation would be deleted so that the operator does not repeat the recovery operation (Paragraph [0090]). 

after the revision, displays, command buttons at a position adjacent to the display of the respective recovery operation.  See, Wakamiya, Paragraph [0076]; FIGS. 7 – 10: 

Wakamiya teaches, with reference to FIGS. 7 – 10 the measurement section help window 210, displays an error list (error title display area) 210a is provided…which displays together one or a plurality of detected error title(s) [error titles interpreted to mean recovery operations] recovery operation,  at the right side of the error list 210a, a button [for each error, see, FIG. 7 at 210b], where Applicant discloses, see, Specification, Par., [0018], that , see, Specification, Par., [0005] (“i.e., respective recovery operations to solve the individual problems”]. Again in FIGS. 7, 9 and 10 adjacent to the error list 210a and the buttons 210b is depicted the Action adjacent [adjacent] to the measurement section help window 210c displays an action message corresponding to the error title selected in the error list 210a (Paragraph [0074]) adjacent [adjacent] to the error list. 

As per:
displays multiple command buttons such that every recovery operation of the multiple recovery operations is in a pair with a respective command button of the multiple command buttons, each command button being for instructing execution of the respective recovery operation.  

Wakamiya fails to teach the display as claimed; however, Ikeda teaches an errors list where errors are displayed top to bottom in a priority sequence, where each error is selectable such that a details button may be activated thereby displaying a respective OK button that executes a recovery operation (see: Ikeda, paragraph 84-86). 
It would be obvious to a person of ordinary skill in the art at the time the invention was filed to modify to delete at least one recovery operation of the same recovery operation of the recovery operations after the recovery operation is completed so that a duplicate recovery operation would be deleted so that the operator does not repeat the recovery operation (Paragraph [0090]). 

is nonfunctional descriptive material and as such is not patentably significant. See e.g., 1300 Off. Gaz. Pat. Office at 151 ("'Nonfunctional descriptive material' includes but is not limited to ... a compilation or mere arrangement of data.") and In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). 

Regarding claim 4: 
the command buttons for the multiple recovery operations turn inactive except a command button pressed for a recovery operation under execution. See, Wakamiya, Paragraphs [0089], [0090], [0095]; FIGS. 6, 8 – 11: 

Wakamiya teaches (In the case of No.12, with reference to FIG. 11, the measurement can be resumed only by selecting the measurement start button 204 and thus only the "measurement start icon" 220b is displayed in the apparatus status display area 202 as indicated by the arrow in No. 13…and in the case of No. 14 the rack must be reset but the measurement start button cannot be selected [inactive], as indicated by the arrow with an X through the arrow (Paragraph [0095]; FIG. 11). FIG. 6 depicts, depicts the controller 400a in Step S421 determines whether an operation (processing) required for the error recovery is performed or not. When the controller 400a determines that the operation is performed (Yes) 422….Step S422 allows the controller 400a to delete, [“Not to display corresponding error title” Step S422], the title of the recovered error from the error list 210a of the measurement section help window 210. …to prevent the corresponding error recovery icon 220 from being displayed and the processing returns to Step 414 (Paragraph [0090]; FIG. 6). With reference to FIGS. 8 – 10, [w]hen the user wants to close the abnormal place dialogue 230 after recovering the error, the user selects a "close" button 230c of the dialogue 230. Then, the controller 400a in Step S419 of Fig. 6 determines whether the user has selected the "close" button 230c of the abnormal place dialogue or not (i.e., whether an instruction for not displaying the abnormal place dialogue 230 is accepted or not). When the instruction for not displaying the abnormal place dialogue 230 is accepted (Yes), the controller 400a allows the processing to proceed to Step S420 to carry out a processing to prevent the abnormal place dialogue 230 from being displayed (or to close the abnormal place dialogue 230). Paragraph [0089]).

Regarding claim 5: 
the control part displays a marker indicating whether or not the measuring part is capable of measurement while the alarm is displayed in the alarm display region.  See, at least Wakamiya, Paragraphs [0092], [0096]: 

Wakamiya teaches (FIG. 11 is a table showing apparatus status display area 202, with reference to FIG. 7, the text displays, the display colors [marker], the error recovery icons and the apparatus statuses that [are] associated with one another.  The apparatus status display area 202 of the main window 201 displays the character information (text) showing the 202. Thus, the user can recognize, at a glance, whether the measurement unit 2 can be operated or not, or whether the measurement unit 2 already operates or not, (Paragraph [0096]) and while the alarm is displayed, FIG. 7 and FIG. 11. The color of the apparatus status display area is 202 is “red” when a fatal error occurs during the measurement and thus measurement cannot be performed (No. 15), see, FIG. 11. The color of the apparatus status display area 202 is “blue” when the power source of the measurement unit 2 is ON but the measurement cannot be performed immediately (due to a pause status, a sleep status or the like) (No. 2 and No. 3, see, FIG. 11). The color of the apparatus status display area 202 is “green” when the measurement unit 2 does not perform a measurement operation but the measurement can be started soon (No. 4 – No. 6, see, FIG. 11). The color of the apparatus status display area 202 is yellow when some error occurs during the operation of the measurement unit 2, and the described error is displayed in the apparatus status display area in No. 7 – No. 14, including: startup, under measurement, being interrupted, or other error (Paragraph [0092]; FIG. 11 with reference to FIG. 7). 

Response to Arguments
Applicant’s arguments from the response filed on 01/05/2021 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the rejections in view of prior art Wakamiya should be withdrawn because “Wakamiya does not disclose or suggest such a configuration. Upon careful study of the reference, Applicant submits that Wakamiya merely describes an error list 21 Oa having a common set of four arrow buttons 21 Ob for scrolling through the list of seven error titles, a common alarm reset button 21 Od, and a common action display area 21 Oc for displaying an action message for only a selected error title which is provided separately from the error list 210a (see Fig. 7 ofWakamiya). Wakamiya does not disclose or suggest multiple command buttons, each command button being for instructing execution of the respective recovery operation, and certainly does not disclose or suggest that after the revision, the command part displays, together with the multiple recovery operations, multiple command buttons such that every recovery operation of the multiple recovery operations is arranged in a pair with a respective command button of the multiple command buttons at a position adjacent to the display of the respective recovery operation.”
Applicant’s arguments have been considered but are mostly moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – see application of prior art Ikeda.
Where the arguments are not moot, the Examiner respectfully disagrees and Applicant’s arguments are not persuasive. Wakamiya teaches, with reference to FIGS. 7 – 10 the measurement section help window 210, displays an error list (error title display area) 210a is provided…which displays together one or a plurality of detected error title(s) [error titles interpreted to mean recovery operations] recovery operation,  at the right side of the error list 210a, a button [for each error, see, FIG. 7 at 210b], where Applicant discloses, see, Specification, Par., [0018], that occurrence of a failure (occurrence of alarm) are respective recovery operations, see, Specification, Par., [0005] (“i.e., respective recovery operations to solve the individual problems”]. Again in FIGS. 7, 9 and 10 adjacent to the error list 210a and the buttons 210b is depicted the Action adjacent [adjacent] to the  Ikeda teaches an errors list where errors are displayed top to bottom in a priority sequence, where each error is selectable such that a details button may be activated thereby displaying a respective OK button that executes a recovery operation (see: Ikeda, paragraph 84-86). It would be obvious to a person of ordinary skill in the art at the time the invention was filed to modify to delete at least one recovery operation of the same recovery operation of the recovery operations after the recovery operation is completed so that a duplicate recovery operation would be deleted so that the operator does not repeat the recovery operation (Paragraph [0090]).
It is further noted that displaying, “together with the multiple recovery operations,” the command buttons such that the multiple recovery operations are “arranged” in a pair with a respective command button of the multiple command buttons is nonfunctional descriptive material and as such is not patentably significant. See e.g., 1300 Off. Gaz. Pat. Office at 151 ("'Nonfunctional descriptive material' includes but is not limited to ... a compilation or mere arrangement of data.") and In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). 

In the remarks, Applicant argues in substance that (2) the rejections in view of prior art Wakamiya should be withdrawn because “Wakamiya does not disclose or suggest the claimed revision. Rather, in the rejection of claim 2, the Examiner points to Par. [0070] of Wakamiya, where it is described that after an operation is performed, Step S422 allows the controller 400a to delete the title of the recovered error from the error list 21 Oa. This is merely the typical procedure for removing errors from an error list after they have been properly handled, and does not teach performing a revision to subtract a duplicate 
The Examiner respectfully disagrees and Applicant’s arguments are not persuasive.
Wakamiya teaches ([T]he measurement section help window 210, [depicting] an error list (error title display area) 210a ...displays one or a plurality of detected error tittle(s)… an action display area (recovery operation display area) 210c is provided…which displays an action message [recovery operation] corresponding to the error title selected in the error list 210a (Paragraph [0073]; FIGS. 6 – 8 )…In FIG. 11, in the case of No. 13, the measurement can be resumed by resetting the rack to subsequently select the measurement start button 204 and thus both of the “rack reset icon” 220a and the “measurement start button 204 are displayed [for the same recovery operation], (Paragraph [0095], the controller 400a in Step S421 determines whether an operation (processing) required for the error recovery is performed or not. When the controller 400a determines that the operation is performed (Yes), the processing proceeds to Step S422…Step S422 allows the controller 400a to delete [subtract] the title of the recovered error from the error list 210a of the measurement section help window 210…to prevent the corresponding error recovery icon 220 from being displayed and the processing returns to Step S414 (Paragraph [0090]; FIG. 11). It would be obvious to a person of ordinary skill in the art at the time the invention was filed to delete at least one recovery operation of the same recovery operation of the recovery operations after the recovery operation is completed so that a duplicate recovery operation would be deleted so that the operator does not repeat the recovery operation (Paragraph [0090]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ROBERT A SOREY/Primary Examiner, Art Unit 3626